                                              65 Filed 09/17/20
              Case 1:20-cv-04370-DLC Document 67       09/15/20 Page 1 of 2


MEMO ENDORSED                Aa-ron Richard Golub, �)0uire,                 P.C
                                                   Lawyer)
    35 �mt 64th Street, Suite 4A                                                          '21'2-838-481 I
    New York, New York 10065                                                J=ac,imile '21'2-838-4869
                                                                  September 15, 2020
    VIA ECF AND BY E-MAIL                              Plaintiff's request for discovery is denied
    Judge Denise L. Cote                               pending a decision on defendant's motion
    Daniel Patrick Moynihan                            to dismiss. Dated: September 17, 2020
    United States Courthouse
    500 Pearl Street, Room 18B
    New York, New York 10007-1312

            Re:    JN Contemporary Art LLC v. Phillips Auctioneers LLC,
                   Civil Action No. 1:20-cv-04370 (DLC)

    Dear Judge Cote:

          This office represents Plaintiff. On August 26, Defendant moved to dismiss the Second
    Amended Complaint ("SAC") pursuant to FRCP 12(b)(6) (Dkt. 63). Plaintiffs opposition is due by
    September 18, 2020 and Defendant's reply is due by October 2, 2020.

            The filing of an FRCP 12(b)(6) motion to dismiss does not trigger a stay of discovery and
    surviving a 12(b)(6) motion is not a prerequisite to discovery.1 Plaintiff requests plausibility
    targeted discovery in its opposition papers, and in addition, submits this letter application also
    seeking plausibility discovery.

            A discovery schedule was not provided for in either of the Court's two Scheduling Orders
    on June 9, 2020 (Dkt. 10) and June 19, 2020 (Dkt. 29).2 A conference was held on June 19, 2020
    (Dkt. 29). During that conference, in the context of Plaintiff's TRO motion, the Court asked
    Plaintiff's counsel if Plaintiff requires discovery. Plaintiff's counsel answered in the affirmative and
    stated that Plaintiff wants to take the deposition of Mr. Edward Dolman, the CEO of Defendant and

    1 In re Chase Manhattan Corp. Sec. Litig.. 1991 WL 79432, at *1 (S.D.N.Y. May 7, 1991) holding
    "[Orders staying discovery] should not be granted routinely simply on the basis that a motion to
    dismiss has been filed;" WRT Energy Sec. Litig., 1996 WL 580930, at *1 (S.D.N.Y. Oct. 9, 1996)
    (same); Moran v. Flaherty. 1992 WL 276913, at *1 (S.D.N.Y. Sept. 25, 1992) (same).
    2
      FRCP Rule 26(f) requires that the discovery planning conference occur "as soon as practicable,"
    and does not contain any provision delaying the conference based on the filing of a 12(b)(6) motion,
    nor any provision suggesting that the filing of such a motion somehow makes the conference
     impracticable." FR P 26(f) requires that the conference must take place 'in any event at least 21
    days before a scheduling conference is to be held or a scheduling order is due under Rule 16(b
    FRCP 16(b) requires the issuance of a scheduling order 'as soon as practicable, but in any event
    within the earlier of 120 days after any defendant has been served with the complaint or 90 days
    after any defendant has appeared." The complaint was served on 6/10/20 (Dkt. 15) and Defendant
    appeared on 6/9/20 (Dkt. 11-12). 120 days after 6/10/20 is 10/2/20 and 90 days after 6/9/20 is
    9/7/20.
                                             65 Filed 09/17/20
             Case 1:20-cv-04370-DLC Document 67       09/15/20 Page 2 of 2




Mr. Leonid Friedland a principal of Defendant who negotiated the subject agreements personally
with Joseph Nahmad, the principal of Plaintiff (Dkt. 38-10 p. 8-13). The Court declined to grant
immediate discovery and transitioned to settlement discussions and ordered a mediation (Docket
38-10 p. 8-13; Docket 28-29). Now that an unsuccessful mediation has occurred, the issue of
discovery should be revisited.

        In the event the Court determines that any of Plaintiff's causes of action may fall short of the
plausibility standard, the Plaintiff should not be prejudiced as a result of the informational inequities
between the parties. As alleged in the SAC (Dkt. 59 ,r,r 40-47, 53, 100, 107-108), one of the
material issues related to Plaintiff's fifth cause of action for breach of the implied covenant of good
faith and fair dealing (and also related to Defendant's force majeure defense and Plaintiff's second
cause of action for breach of the Stingel Consignment with Guarantee Agreement ("Stingel
Consignment")), is that Defendant terminated the Stingel Consignment (Dkt. 22-2) while declining
to terminate 24 other consignment agreements (11 with guarantees) for the Evening Sale, using the
pandemic as a pretext because Defendant perceived the Stingel art market as weak and deemed it
financially beneficial to cancel a $5,000 000.00 debt (Dkt. 59 � 40). Plaintiff should be allowed
immediate discovery of all consignment agreements executed prior to or in May 2020 and at least
11 of which contained guarantees, concerning works of art which Defendant auctioned in its July 2,
2020 global online live-streaming auction. The interrelatedness of the Basquiat Guarantee
Agreement (Dkt. 22-1) and the Stingel Agreement (related to Plaintiff's fourth cause of action for
breach of the Basquiat Guarantee Agreement) depends in large part on the intent of the parties. An
informational inequity exists as Defendant has exclusive or primary control over information
concerning its "intent." Plaintiff should be allowed to take discovery of Defendant concerning its
intent and the background of Defendant's draftsmanship of the Stingel and Basquiat Agreements
which is relevant to Plaintiff's first cause of action for breach of the Stingel Consignment and to all
of Plaintiff's other causes of action. Force majeure, claims of impossibility of performance and
foreseeability are fact-intensive inquiries.
        A court may order plausibility discovery pursuant to FRCP 26(b)(l), 26(c) and FRCP 12(i).
In Kregler v. City of New York, 608 F. Supp. 2d 465, 475-77 (S.D. N.Y. 2009), the court, sua
sponte, invoked FRCP 12(i) and permitted _plausibility discovery where a former firefighter's First
Amendment § 1983 retaliation claim was a close call. The court permitted the parties to engage in
targeted discovery on the plausibility issue, holding:
          "[T]he Court will exercise its discretion pursuant to Rule 12(i) to schedule a preliminary
          hearing at which the parties may present the testimony of live witnesses and other evidence
          limited to Defendants' objections to the pleadings, specifically the threshold legal issues
          upon which, under the Twombly and Iqbal plausibility test, the sufficiency of Kregler's
          retaliation claim is grounded.' Id. 475.3
       Accordingly, Plaintiff respectfully requests that after the 12(b)(6) motion is fully briefed, a
decision on the motion be stayed pending Court ordered discovery.

                                                              Respectfully Submitted,

                                                               JI Ji _s ·- CAv----
                                                              Nehemiah S. Glanc
cc:       Luke Nikas, Esquire, by ECF

3   Kregler, supra, discusses the parameters of FRCP 12(i).

                                                    2
